In paragraph 1 of the opinion the learned special judge has approved certain decisions of this court which, in my opinion (see State ex *Page 569 
rel. Bell Telephone Co. v. Public Service Commission, 233 S.W. 436 et seq.), are contrary to the rule in practically all other jurisdictions, contravene express statutes of this State, and are in conflict with the State Constitution. This is, or was, a proceeding to fix rates for the future, and is not one to determine the validity of rates already fixed, as in cases in which rates statutes are assailed as confiscatory. From this paragraph I dissent, but concur in the remainder of the opinion and the result.